Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-182404 Northern States Power Company (a Wisconsin corporation) $100,000,000 3.700% FIRST MORTGAGE BONDS, SERIES DUE OCTOBER 1, 2042 Issuer: Northern States Power Company (a Wisconsin corporation) Issue Format: SEC Registered Expected Ratings*: A1/A/A+ (Stable/Stable/Stable) (Moody’s/Standard & Poor’s/Fitch) Security Type: First Mortgage Bonds Principal Amount: Pricing Date: October 2, 2012 Settlement Date: October 10, 2012 (T+5) Maturity Date: October 1, 2042 Interest Payment Dates: Each April 1 and October 1, commencing April 1, 2013 Reference Benchmark: 3.000% due May 15, 2042 Benchmark Price: 104-02+ Benchmark Yield: 2.796% Re-offer Spread: +95 bps Re-offer Yield: 3.746% Coupon: 3.700% Issue Price to Public: 99.177% Net Proceeds to Issuer: $98,302,000 (before transaction expenses) Make-Whole Call: Prior to April 1, 2042, treasury yield +15 bps Par Call: On or after April 1, 2042 CUSIP/ISIN: 665789 AX1 / US665789AX16 Minimum Denominations: Pro Forma Ratio of Consolidated Earnings to Consolidated Fixed Charges: Six Months Ended June 30, 2012 Year Ended December 31, 2011 Joint Book-Running Managers: Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. *Note:A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Citigroup Global Markets Inc., toll free at 1-800-831-9146 or Mitsubishi UFJ Securities (USA), Inc., toll free at 1-877-649-6848.
